 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. A. Fuller Bentleys, Inc. d/b/a Bentleys Loungeand E. and W. Management, Inc. d/b/a TheToken Lounge and David Erf, a Sole Propri-etorship d/b/a Pete and Ann's and Pam Pinch.Case 7-CA-17824December 6, 1982BY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERSUPPLEMENTAL DECISION ANDORDEROn November 5, 1981, the National Labor Rela-tions Board issued an unpublished Order in theabove-entitled proceeding, adopting, in the absenceof exceptions, the findings, conclusions, and recom-mendations of the Administrative Law Judge ascontained in his Decision, and directing Respond-ents, inter alia, to make whole the discriminateesfor any loss of earnings suffered as a result of Re-spondents' unfair labor practices. On June 18, 1982,the United States Court of Appeals for the SixthCircuit, in Case No. 82-1336, issued its mandate en-forcing the Board's Order. A controversy havingarisen over the amount of backpay due the discri-minatees under the terms of the Board's Order, asenforced by the court, the Acting Regional Direc-tor for Region 7, on August 25, 1982, issued abackpay specification and notice of hearing, alleg-ing the amount of backpay due. Subsequently, onAugust 31, 1982, Respondents filed an answer gen-erally denying each allegation of the backpay spec-ification.On September 13, 1982, the General Counsel, bycounsel, filed with the Board a "Motion to StrikeCertain Responses of Answer to Backpay Specifi-cation and Motion for Partial Summary Judg-ment." Thereafter, on September 17, 1982, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's motions should not be grant-ed. On October 1, 1982, Respondents filed a re-sponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following findings:In the original answer to the backpay specifica-tion, Respondents offered only a general denialconcerning each of the allegations of the backpayspecification. Based on this answer, the GeneralCounsel in its motions contends that Respondents'answer is defective except insofar as it denies theamounts of the discriminatees' interim earnings and265 NLRB No. 88related expenses. The General Counsel states thatRespondents' answer generally denies the durationof the backpay period, the measure and amounts ofgross backpay for the discriminatees, and the netbackpay due them after taking into account interimearnings and related expenses. Relying on Section102.54 of the Board's Rules and Regulations, Series8, as amended,' the General Counsel contends thatthese general denials are defective because they donot set forth in detail Respondents' position on thepremises of the backpay specification or provideappropriate supporting figures as required by thecited rule.In the response to the Notice To Show Cause,Respondents state that despite the original denialsregarding general backpay liability, the backpayperiod or the measure for setting gross backpay(salary plus gratuities and commissions), Respond-ents would stipulate that these are not matters inissue for the previously scheduled hearing. Howev-er, Respondents dispute the amounts of tips earnedby the discriminatees which have been used to es-tablish the amounts of gross backpay set forth inthe backpay specification, as well as the amounts ofinterim earnings and related expenses set forththerein.In Standard Materials, Inc., 252 NLRB 679(1980),2 the Board held that, even in the absence ofan amended backpay specification, a respondentmay amend its answer prior to a hearing in thematter. In this case, we construe Respondents' re-sponse to the Notice To Show Cause as an amend-ed answer. Further, although Respondents' originalanswer, which amounted to a general denial of theentire backpay specification, would have been inad-1 Sec. 102.54 provides, in pertinent part, as follows:(b) ...The respondent shall specifically admit, deny, or explaineach and every allegation of the specification, unless the respondentis without knowledge, in which case the respondent shall so state,such statement operating as a denial. Denials shall fairly meet thesubstance of the allegations of the specification denied. When a re-spondent intends to deny only a part of an allegation, the respondentshall specify so much of it as is true and shall deny only the remain-der. As to all matters within the knowledge of the respondent, in-cluding but not limited to the various factors entering into the com-putation of gross backpay, a general denial shall not suffice. As tosuch matters, if the respondent disputes either the accuracy of thefigures in the specification or the premises on which they are based,he shall specifically state the basis for his disagreement, setting forthin detail his position as to the applicable premises and furnishing theappropriate supporting figures.(c) ... If the respondent files an answer to the specification but failsto deny any allegation of the specification in the manner required bysubsection (b) of this section, and the failure so to deny is not ade-quately explained, such allegation shall be deemed to be admitted tobe true, and may be so found by the Board without the taking ofevidence supporting such allegation, and the respondent shall be pre-cluded from introducing any evidence controverting said allegation.s See also Teamsterx ChauffeurS Warehousemen and Helpers of Amer-ica Local Noa 17 (Universal Studios and Warner Brother Inc), 258 NLRB753 (1981).632 BENTLEYS LOUNGEequate under the Board's Rules to the extent urgedby the General Counsel, in the response we con-strue as an amended answer we find that Respond-ents have clarified this general denial to refer spe-cifically to the amount of tips earned by the discri-minatees, which in this case is a matter not withinRespondents' knowledge. Accordingly, we are ofthe opinion that Respondents' amended answer hassufficiently raised this issue which can best be re-solved by a hearing. See, generally, Dews Construc-tion Corp., a subsidiary of The Aspin Group, Inc., 246NLRB 945 (1979). We further find that Respond-ents' general denials regarding net backpay are ade-quate because these calculations are based in parton the disputed amounts of interim earnings,3andbecause they are based on the disputed amounts oftips used to calculate the amounts of gross back-pay. Respondents have not, however, raised anyissues in their answer or amended answer as toother matters in the backpay specification pertain-ing to general backpay liability, the backpayperiod, or the measure for setting gross backpay,s See Fugazy Continental Corp., 260 NLRB 1225 (1982).and their general denial is not sufficient to bringthese matters into issue.Accordingly, we shall order a hearing limited tothe determination of the amounts of the discrimina-tees' gross backpay, interim earnings, and relatedexpenses.ORDERIt is hereby ordered that the General Counsel's"Motion to Strike Certain Responses of Answer toBackpay Specification and Motion for Partial Sum-mary Judgment" be, and it hereby is, denied.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 7 for the purpose of arranging ahearing before an administrative law judge, limitingsuch proceeding to the determination of theamounts of gross backpay, interim earnings, and re-lated expenses of discriminatees Pam Pinch, DebbieWilliams, Elizabeth Filko, Jonie Zuzindlak, andCheri Christie, and that the Regional Director be,and he hereby is, authorized to issue notice thereof.633